DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (herein referred to as “Clark”, US Pat Pub. 2014/0278246; found in IDS filed 10/15/2020) in view of Taylor et al. (herein referred to as “Taylor”, US Pat Pub. 2012/0298208; found in IDS filed 10/15/2020).
Regarding instant Claim 1, Clark discloses a remote operated flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system) comprising:  a fluid routing assembly comprising a valve, the valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly (Figure 8; Paragraph [0066]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830), and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly (Figure 9; Paragraph [0069]; other configuration where ball valve 840 is open, closing main port 820 from fluid flow); a control device configured to actuate the valve between the open configuration and the closed configuration (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067; Paragraphs [0107]-[0111]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration); a remote operation device wirelessly connected to the control device and configured to remotely operate the control device (Paragraphs [0107]-[0111]; processing device controls sensor assembly device, remote communication via antenna 114); and a sensor configured to detect a fluid property of the fluid within the fluid routing assembly, wherein the control device is configured to wirelessly send a signal representative of the fluid property detected by the sensor (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114).
While Clark discloses a valve with an opened and closed configuration and a control device (Figure 8; Figure 9; Paragraphs [0107]-[0113]), the reference is silent on the remote operation device controlling the actuation of the valve between the open configuration and the closed configuration.
Taylor discloses systems and methods for controlling flushing apparatus and related interfaces in the same field of endeavor as Clark, as it solves the mutual problem of monitoring and controlling valves associated with water distribution systems (Abstract; Paragraph [0036]).  Taylor further discloses a control device configured to switch a valve from an open configuration and a closed configuration based on signals received by the controller in order to selectively distribute water through the valve based on measured water parameters (Abstract; Paragraph [0036]; see control of solenoid valve based on open and closed signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remote operation device, the control device and the valve of Clark to further have the remote operation device control the actuation of the valve between the open configuration and the closed configuration as taught by Taylor because Taylor discloses such control allows for the selective opening and closing of the valve based on measured water parameters (Taylor, Paragraph [0036]; Clark, Paragraphs [0109]-[0111]; see that Clark allows for sleep modes when sensor readings are not necessary).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is a pressure sensor configured to detect a pressure of the fluid in the fluid routing assembly, and wherein the control device is configured to send a pressure signal representative of the pressure detected by the pressure sensor (Clark, Figure 1A; Paragraph [0037]; Paragraph [0104]; Paragraph [0113]; pressure sensor 110 may be used as sensor).   
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose comprising a pressure monitoring unit wired to the pressure sensor, the pressure monitoring unit comprising a processing unit and an antenna, the processing unit configured to process pressure data from the pressure sensor and to relay the pressure data to the antenna, the antenna configured to send the pressure signal (Clark, Figure 1A; Paragraph [0037]; Paragraph [0070]; Paragraph [0104]; Paragraphs [0107]-[0111]; Paragraph [0113]; processing device controls sensor assembly device, remote communication via antenna 114; sensor signals may be derived from pressure readings by pressure sensor).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is a temperature sensor configured to detect a temperature of the fluid in the fluid routing assembly, and wherein the control device is configured to send a temperature signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose comprising a housing defining an interior cavity, wherein the valve, sensor and control device are oriented within the housing, and wherein the remote operation device is oriented outside of the housing (Clark, Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing with inner cavity housing valve, sensor and control device/ball valve 840; processing device external to assembly 300 and communicates via antenna 114).  
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein: the housing comprises a sidewall enclosure, a base, and a lid (Clark, Figure 6; Figure 8; Figure 9; Paragraph [0064]; Paragraph [0066]; sidewall seen in side of assembly 300; iron cap 18 serves as lid; base is lower end 860); the sidewall enclosure defines an access opening allowing access to the interior cavity (Clark, Figure 8; Paragraph [0066]; Paragraph [0068]; section of interior housing with secondary port 830 allowing access to interior cavity for sensor 882/sensor cap 880); and the lid is configurable in a closed configuration, wherein the lid covers the access opening, and an open configuration, wherein the lid is removed from the housing and the access opening is uncovered to permit access to the interior cavity (Clark, Figure 6; Paragraphs [0063]-[0064]; iron cap is mounted on valve box 1, allowing access to the interior).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a backflow preventer configured to allow the fluid to flow in a first direction through the fluid routing assembly and to prevent the fluid from flowing in an opposite second direction through the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; bore 812, lower opening 862 and ball valves 840 and 850 oriented to only allow one fluid direction through the assembly 300).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a sampling port, the sampling port comprising a sampling conduit configured to dispense a sample of the fluid in the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; Paragraph [0068]; secondary port 830 is provided with a sample port for sampling of water by sensor 882).  
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises an inlet pathway configured to route the fluid from a fluid system into the fluid routing assembly (Clark, Figure 8; Figure 9; Paragraph [0066]; lower opening 862) and an outlet pathway configured to route the fluid out of the fluid routing assembly (Clark, Figure 3C; Paragraph [0061]; side bore 380); the remote-operated flushing system further comprises a housing defining an interior cavity, the housing comprising a base (Clark, Figure 8; Figure 9; Paragraph [0064]; Paragraph [0066]; water sensing assembly 300 comprises housing with base in lower end 860); the inlet pathway comprises an inlet conduit extending into the interior cavity through an inlet opening in the base (Clark, Figure 8; Paragraph [0066]; lower opening 862); and the outlet pathway comprises an outlet conduit extending into the interior cavity through an outlet opening in the base (Figure 3C; Figure 9; Paragraph [0061]; side bore 380 provides outlet when in closed position).  
Regarding instant Claim 10, Clark discloses a remote operated flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system) comprising:  a fluid routing assembly comprising a valve, the valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly (Figure 8; Paragraph [0066]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830), and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly (Figure 9; Paragraph [0069]; other configuration where ball valve 840 is open, closing main port 820 from fluid flow); and a pressure monitoring system (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure), the pressure monitoring system comprising: a pressure sensor mounted to the fluid routing assembly and configured to detect a pressure of the fluid within the fluid routing assembly (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure); a pressure monitoring unit configured to wirelessly send a pressure signal representative of the pressure detected by the pressure sensor, the pressure monitoring unit further configured to wirelessly receive a control signal from a remote operation device (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraphs [0107]-[0113]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration; processing device controls sensor assembly device, remote communication via antenna 114; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114).
While Clark discloses a valve with an opened and closed configuration and a control device (Figure 8; Figure 9; Paragraphs [0107]-[0113]), the reference is silent on the remote operation device controlling the actuation of the valve between the open configuration and the closed configuration based on sensor signals.
Taylor discloses systems and methods for controlling flushing apparatus and related interfaces in the same field of endeavor as Clark, as it solves the mutual problem of monitoring and controlling valves associated with water distribution systems (Abstract; Paragraph [0036]).  Taylor further discloses a control device configured to switch a valve from an open configuration and a closed configuration based on signals received by the controller in order to selectively distribute water through the valve based on measured water parameters (Abstract; Paragraph [0036]; see control of solenoid valve based on open and closed signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pressure monitoring system and the valve of Clark to further have the pressure monitoring system control the actuation of the valve between the open configuration and the closed configuration as taught by Taylor because Taylor discloses such control allows for the selective opening and closing of the valve based on measured water parameters (Taylor, Paragraph [0036]; Clark, Paragraphs [0109]-[0111]; see that Clark allows for sleep modes when sensor readings are not necessary).  
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the pressure monitoring unit comprises a processing unit and an antenna, the processing unit configured to process pressure data received from the pressure sensor and to relay the pressure data to the antenna, the antenna configured to send the pressure signal and to receive the control signal from the remote operation device (Clark, Figure 1A; Paragraph [0037]; Paragraph [0070]; Paragraph [0104]; Paragraphs [0107]-[0111]; Paragraph [0113]; processing device controls sensor assembly device, remote communication via antenna 114; sensor signals may be derived from pressure readings by pressure sensor).  
Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose comprising a temperature sensor configured to detect a temperature of the fluid in the fluid routing assembly, and wherein the pressure monitoring unit is configured to send a temperature signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).  
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising a housing defining an interior cavity, the housing comprising a sidewall enclosure, a base and a lid, wherein the valve and the pressure monitoring system are oriented within the housing (Clark, Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing with inner cavity housing valve, sensor and control device/ball valve 840; processing device external to assembly 300 and communicates via antenna 114).  
Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the pressure monitoring unit is mounted to the housing by a pressure monitor bracket, the pressure monitor bracket comprising a bracket wall, a fastener hole formed through the bracket wall, a fastener configured to extend through the fastener hole and to engage the housing to mount the pressure monitoring unit to the housing (Clark, Figure 8; Figure 9; Paragraph [0068]; sensor cap 880; port bracket 890 comprising fastener/fastener hole all configured within housing to establish pressure monitoring unit).  
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a backflow preventer configured to allow the fluid to flow in a first direction through the fluid routing assembly and to prevent the fluid from flowing in an opposite second direction through the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; bore 812, lower opening 862 and ball valves 840 and 850 oriented to only allow one fluid direction through the assembly 300).  
Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a sampling port, the sampling port comprising a sampling conduit configured to dispense a sample of the fluid in the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; Paragraph [0068]; secondary port 830 is provided with a sample port for sampling of water by sensor 882).  
Regarding instant Claim 17, Clark discloses a method of operating a flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system and method of using said system) comprising:  providing a flushing system comprising a fluid routing assembly and a control device, the fluid routing assembly comprising a valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly, and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0069]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830; other configuration where ball valve 840 is open, closing main port 820 from fluid flow); remotely sending a control signal to a control device (Paragraphs [0107]-[0111]; processing device controls sensor assembly device, remote communication via antenna 114); detecting a pressure of the fluid with a pressure sensor (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure); and sending a signal with the control device, the signal representative of the pressure detected by the pressure sensor (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraphs [0107]-[0113]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration; processing device controls sensor assembly device, remote communication via antenna 114; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114).
While Clark discloses a valve with an opened and closed configuration and a control device (Figure 8; Figure 9; Paragraphs [0107]-[0113]), the reference is silent on actuating the valve between the open configuration and closed configuration with the control device in response to the control signal.
Taylor discloses systems and methods for controlling flushing apparatus and related interfaces in the same field of endeavor as Clark, as it solves the mutual problem of monitoring and controlling valves associated with water distribution systems (Abstract; Paragraph [0036]).  Taylor further discloses a control device configured to switch a valve from an open configuration and a closed configuration based on signals received by the controller in order to selectively distribute water through the valve based on measured water parameters (Abstract; Paragraph [0036]; see control of solenoid valve based on open and closed signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve and control device of Clark to further have the control device control the actuation of the valve between the open configuration and the closed configuration based on a control signal as taught by Taylor because Taylor discloses such control allows for the selective opening and closing of the valve based on measured water parameters (Taylor, Paragraph [0036]; Clark, Paragraphs [0109]-[0111]; see that Clark allows for sleep modes when sensor readings are not necessary).  
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose comprising:  detecting a temperature of the fluid with a temperature sensor; and sending a signal with the control device, the signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).
Regarding instant Claim 19, Claim 17, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose comprising routing fluid into the fluid routing assembly through an inlet pathway and routing the fluid out of the fluid routing assembly through an outlet pathway, wherein the inlet pathway is connected to a fluid system and the outlet pathway is connected to a fluid discharge location (Clark, Figure 3C; Figure 8; Figure 9; Paragraph [0061]; Paragraph [0066]; lower opening 862 serves as inlet; side bore 380 provides outlet when in closed position; each connected to fluid system and associated fluid discharge location with respect to side bore 380).  
Regarding instant Claim 20, Claim 17, upon which Claim 20 is dependent, has been rejected above.  While Clark is silent on a dichlorination unit, the reference does teach monitoring fluid for chlorine levels (Paragraph [0104]; chlorine sensors may be included).  
Taylor, however, discloses a flushing mechanism for dechlorinating water when a pre-set chlorine threshold has been recorded to ensure that water being processed is within a residual threshold level (Paragraph [0038]; flushing mechanism activated when chlorine sample reaches residual threshold level).
It would have therefore been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flushing system of Clark by further dechlorinating the fluid by routing the fluid through a dechlorination unit of the flushing system as taught by Taylor because Taylor discloses such a process will ensure that the fluid is at a desired chlorine residual threshold level (Taylor, Paragraph [0038]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	04/08/2022